Citation Nr: 0713962	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-01 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served during multiple periods of active duty, 
including from January 1949 to June 1952, from April 1953 to 
April 1956, from May 1956 to May 1962, from July 1962 to July 
1968, and from May 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in April 2007.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Residuals of a cold injury have not been demonstrated by the 
competent medical evidence of record.


CONCLUSION OF LAW

Service connection for cold injury residuals of the lower 
extremities is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in August 2002 which was specifically 
intended to address the requirements of the VCAA.  The August 
2002 letter from the RO specifically notified the veteran 
that to support a claim for service connection, there must be 
"evidence of inservice [sic] occurrence or aggravation of a 
disease or injury, or an event which occurred in service that 
caused an injury or disease.  The information and evidence 
must [also] show that the claimant has a current disability, 
or persistent or recurrent symptoms of disability.  In 
addition, the evidence considered should show that the 
disability or symptoms may be associated with the claimant's 
active military service." [Emphasis as in the original.]  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the August 
2002 VCAA letter, the veteran was informed that VA would 
"[o]btain evidence kept by the VA and any other federal 
government agency;" "request private treatment records, if 
you compete a release form;" "[o]btain medical records from 
a VA facility, if you give us the location and dates of 
treatment;" and "[r]equest statements from persons who have 
knowledge of the claimed condition(s), if you provide 
complete names and mailing addresses."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
As outlined above, the August 2002 letter instructed the 
veteran to complete a release form for all private medical 
care providers and to identify the location and dates of all 
VA treatment."  The same letter asked the veteran to 
"[s]end us any original or certified copies of your service 
medical records."  Moreover, the August 2002 letter advised 
the veteran that if "you had private treatment that has not 
already been submitted, send us the records.  If you would 
like us to request the records, complete a separate form for 
each provider, sign, and return the enclosed VA Form 21-4142, 
Authorization to Release Information to [VA]." [Emphasis as 
in the original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The August 2002 letter instructed the veteran to "Include 
all information from the date of onset of the condition(s) to 
the present."  
This complies with the "give us everything you've got" 
requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot by the Board's denial of 
service connection herein.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date are not, and cannot be, 
assigned in the absence of service connection.  The veteran's 
claim is being denied because of elements (2) and (3), the 
existence of disability and its relationship to service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, various private treatment records, a statement from 
the veteran's spouse, various medical treatise excerpts 
dealing with cold injuries, and the report of a December 2003 
VA examination.  No outstanding evidence has been identified.  

The veteran and his representative have, however, suggested 
that the December 2003 VA examination was inadequate in that 
such failed to properly address potential lower extremity 
neurologic impairment or comment on whether any nerve damage 
was present.  These arguments are without merit.  The 
December 2003 VA examiner did in fact make specific 
neurological findings, and noted that reflexes were normal, 
pinprick sensation was intact, and strength was 5/5 with no 
complaints of numbness or difficulty with ambulation.  Also 
in the claims file, and reviewed by the examiner, were the 
results of a March 2001 EMG which were essentially within 
normal limits.  

As a medical expert, the physician who conducted the December 
2003 VA examination was imminently qualified to determine 
what diagnostic testing was required to asses the veteran's 
purported cold injury.  In this case, that clinician 
determined that the physical examination conducted was 
appropriate and that additional testing was not needed.  The 
veteran has not submitted a scintilla of competent medical 
evidence to suggest that additional testing was clinically 
indicated.  

To the extent that the veteran himself believes that 
additional testing was required, as a lay person without 
medical training, his opinion as to the adequacy of an 
examination is of little probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The fact that the examiner's 
findings were against the claim does not render the 
examination inadequate.  The Board therefore does not believe 
that remand of the case for the purpose of conducting an 
additional examination is required.  As the Court has stated, 
VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  Gobber 
v. Derwinski, 2 Vet. App. 470, 477 (1992).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).



Analysis

The veteran seeks service connection for cold injury 
residuals affecting the lower extremities.  He essentially 
contends that he was exposed to extreme cold while serving in 
Korea during the winter of 1950-51 which has resulted in a 
lower extremity disability.  Such disability, the veteran 
asserts, is primarily manifested by a tingling or cold 
sensation in the feet.  For the reasons outlined below, the 
Board finds that no current cold injury residuals have been 
demonstrated and that as a result service connection is not 
warranted.

As explained above, service connection requires the presence 
of a current disability.  See Brammer, supra.  A VA 
examination was conducted in December 2003 to determine if 
the veteran currently suffers from any residuals of an in-
service cold injury.  No such cold injury residuals were 
clinically identified on that examination.  To the contrary, 
the examiner found no evidence of vascular insufficiency, 
Reynaud's phenomenon, tissue loss, frostbite scars, edema, 
numbness, loss of sensation, paraesthesias, or areas of 
ulceration or skin breakdown.  Strength was also found to be 
normal in the lower extremities with no serious difficulty 
with ambulation or loss of range of motion.  

While gout in the right great toe and mild osteoarthritis of 
the first metatarsal phalangeal joint was present, the 
December 2003 examiner specifically noted that neither was 
related to a cold injury and specifically found that the 
latter was due to the normal aging process.  Overall, the 
examiner concluded that "there was no cold injury found on 
this examination."

The remainder of the medical evidence of record is congruent 
with the December 2003 VA examination report in that such 
does not reveal cold injury residuals.  While the limited 
medical evidence submitted does include substantial 
discussion of the veteran's service-connected left thigh 
gunshot wound residuals and his nonservice-connected 
respiratory condition, the same records are pertinently 
negative for any lower extremity condition (outside of the 
gunshot wound residuals) or the mention of a cold injury of 
any kind.  The veteran himself has denied receiving medical 
treatment for his alleged condition.  

The Board has also considered the medical treatise evidence 
submitted by the veteran.  While these articles discuss cold 
injuries in general, they contain no information or analysis 
specific to the veteran's case, and obviously do not draw 
upon a physical examination of the veteran (as did the 
December 2003 examiner's opinion).  As such, the treatise 
evidence submitted by the veteran is of little probative 
value in the instant case.  The Court has held on several 
occasions that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

The only other evidence in the claims file serving to support 
the existence of current cold injury residuals are the 
veteran's own statements and those of his wife.  It is now 
well settled, however, that lay persons without medical 
training, such as the veteran and his spouse, are not 
qualified to render medical opinions regarding matters such 
as the existence or diagnosis of disability, which calls for 
specialized medical knowledge.  See Espiritu, supra.  While 
the veteran and his wife are free to report their observation 
of symptoms, their statements to the effect that the veteran 
has cold injury residuals does not constitute competent 
medical evidence.  

The Board does not doubt that the veteran's feet frequently 
feel cold or that he occasionally experiences a tingling 
sensation in the lower extremities.  These symptoms alone, 
however, do not serve to establish the existence of an 
identifiable disability.  Indeed, a symptom alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

Throughout the five years this claim has been pending, the 
veteran and his representative have had every opportunity to 
either submit medical evidence of current cold injury 
residuals or provide VA with authorization to obtain the 
same.  The August 2002 VCAA letter reiterated the importance 
of such evidence.  Despite this admonition, however, no 
medical evidence has been identified which would serve to 
demonstrate the existence of current cold injury residuals.  
See 38 U.S.C.A. § 5107(a) (West 2002) [noting that "a 
claimant has the responsibility to present and support a 
claim for benefits under the laws administered by the 
Secretary"].

In short, the first Hickson element has not been satisfied, 
and the veteran's claim fails on that basis.  Because 
evidence of a current disability is lacking, service 
connection for cold injury residuals of the lower extremities 
is not warranted.  
See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  The benefit sought on 
appeal is accordingly denied.

Additional comment

The Board wishes to make clear that it is well aware of the 
veteran's services to his country.  He was wounded in action 
in Korea in May 1951; he has been service connected for 
gunshot residuals of the left thigh.  Nor does the Board 
doubt the veteran's sincerity in pursuing his current claim.  
The Board decision has been based on the medical evidence, 
which as discussed above does not indicate that any cold 
injury residuals currently exist.  See Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  

The Board's discussion above should serve to inform the 
veteran of the kind of evidence required to reopen his claim 
should he desire to do so in the future. 
Cf. Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence documenting the claimed 
disability.  




ORDER

Service connection for cold injury residuals of the lower 
extremities is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


